Citation Nr: 0929571	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-36 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to residuals of septoplasty.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from April 1977 to April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).

	Low Back Disability

In January 1979 the Veteran complained of back pain.  Range 
of motion was self-limited due to claimed stiffness.  The 
impression was muscle strain.  The provider prescribed light 
duty and medication.  On follow-up, the Veteran's range of 
motion was normal and no spasms were noted.  The Veteran 
reported that he had been treated at Great Lakes Naval 
Station in May 1977 for back strain.  Chronic low back pain 
was noted during subsequent treatment in January 1979.  The 
Veteran complained of continued back pain in February 1979 
and was referred to orthopedics.

In February 1979 the Veteran reported chronic intermittent 
low back pain during the previous two years.  The assessment 
was chronic lumbar pain with no evidence of herniated nucleus 
pulposus.  The Veteran's complaints of low back pain 
continued during February 1979.  The Veteran again complained 
of low back pain in August 1979.  The assessment was chronic 
low back pain with spasm.  Muscle strain of the lower back 
was assessed in December 1980.  

On separation physical the Veteran reported recurrent back 
pain.  No abnormality of the spine was noted on physical 
examination.

In a July 2007 release, the Veteran identified a physician 
who had treated him in the 1970s and 1980s for back problems.  
He indicated that the physician was deceased.  

In McClendon v. Nicholson, 20 Vet App. 79 (2006), the Court 
of Appeals for Veterans Claims held that in disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
this case, there is evidence of repeated complaints of back 
pain in service.  The Veteran has also related that his back 
pain has persisted since service but that the physician who 
treated him following service is deceased.  The record 
suggests that the claimed disability is related to service.  
As such, the Veteran should be afforded an examination to 
determine whether he has a current back disability and if so, 
whether it is related to the episodes of treatment during 
service.

	Bilateral Knee Disability

Service treatment records reflect that in August 1978 the 
Veteran complained of swelling, popping, and cramping of both 
knees.  Examination revealed swelling on the superior aspect 
of each knee.  Strength and range of motion were noted to be 
good.  The Veteran denied tenderness.  No diagnosis was made.  

In February 1980 the Veteran reported pain and locking of the 
right patella.  Objectively, there were no significant 
findings.  The following day, a provider noted tenderness to 
palpation at the right tibial medial aspect.  The assessment 
was right knee bursitis.  In March 1980, the Veteran was 
assessed with chondromalacia.  

The Veteran currently asserts that he has a bilateral knee 
condition that is related to service.  Considering that there 
were complaints of knee problems in service and that the 
Veteran currently reports problems with his knees, the Board 
has determined that a VA examination should be conducted to 
determine the existence of any bilateral knee disability and 
its etiology.

	Residuals of Septoplasty

Service treatment records indicate that the Veteran denied 
nose trouble on enlistment examination in March 1977.  In 
January 1979 the Veteran reported a history of nasal fracture 
with subsequent right nasal obstruction and mouth breathing.  
On subsequent consultation physical examination revealed 
markedly deviated nasal septum.  

The Veteran underwent septoplasty in March 1979.  In April 
1979 he complained of deformity and crusting, stating that he 
had been hit on the nose one week previously.  Physical 
examination revealed slight deviation.  

In January 1981the Veteran complained of discomfort and 
associated tenderness.  Objectively, the Veteran's septum was 
deviated to the right.  A note by a Navy physician indicates 
that the Veteran was admitted to medical hold in March 1981 
and that septoplasty was possibly carried out at 
Jacksonville, Florida, although a surgical report or other 
associated records are not in the current record.  

On discharge examination the Veteran reported ear, nose or 
throat trouble.  The examiner noted that the Veteran had 
fractured his nose at age nine and that septoplasty in 1979 
had failed.  Physical examination revealed a partially 
occluded right nasal passage.

In a July 2007 release, the Veteran identified a physician 
who had treated him in the 1970s and 1980s for sinus 
problems.  He indicated that the physician was deceased.  

Although the Veteran reported a pre-service nasal fracture, 
such was not noted on enlistment examination.  Accordingly, 
the presumption of soundness applies.  In this regard, the 
Board observes that a Veteran will be considered to have been 
in sound condition when examined, accepted, and enrolled for 
active service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

In this case the service treatment records reflect the 
Veteran's report of a nasal fracture prior to service.  While 
the AOJ denied the Veteran's claim for service connection by 
finding that there was no evidence that the condition 
permanently worsened as the result of service, the Board 
notes that the burden is on the Government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service and was not aggravated by service.  See VAOPGCPREC 
3-2003 (holding in part, that 38 C.F.R. § 3.304(b) is 
inconsistent with 38 U.S.C. § 1111 to the extent it states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service).

This case is further complicated by a VA regulatory provision 
stating that the usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, 
including postoperative scars, absent or poorly functioning 
parts or organs, will not be considered service connected, 
unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1) (2008).

The question regarding this issue is whether a deviated 
septum did in fact pre-exist service, and if so, whether it 
was aggravated by service.  This question must be addressed 
by a comprehensive examination.

In light of the above discussion, the Board has determined 
that additional development is necessary in this case.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and 
request records pertaining to any surgery 
conducted in March or April 1981 at the 
Jacksonville, Florida Naval Hospital.  A 
negative reply should be requested.

2.  Following completion of #1, schedule 
the Veteran for a VA orthopedic 
examination to determine whether he has 
any current low back or knee disability, 
and if so, whether such disability is 
related to service.

Following examination, interview of the 
Veteran, and review of the entire claims 
file, the examiner should identify any 
currently present disabilities of the low 
back and bilateral knees.  With respect 
to each currently present disability of 
the low back or knees, the examiner 
should provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
such disability is related to any disease 
or injury in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

3.  Following completion of #1, schedule 
the Veteran for a VA examination to 
determine the presence of any residuals 
of septoplasty performed in service.

 Upon examination, interview of the 
Veteran, and review of the entire claims 
folder, the examiner should provide an 
opinion regarding whether a deviated 
septum clearly and unmistakably 
preexisted service.  With respect to any 
manifestations of deviated septum that 
the examiner believes clearly and 
unmistakably preexisted service, the 
examiner should provide an opinion 
regarding the deviated septum underwent a 
chronic and permanent increase in 
severity during or as a result of service 
that would be beyond the normal 
progression of the disorder.  If the 
opinion is that they did not undergo such 
an increase, the examiner should state 
whether is it clear and unmistakable that 
it did not.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim 
remains denied, the case should be returned to the 
Board after compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


